UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported)April20, 2012 Fixed Income Client Solutions LLC (Exact Name of Registrant as Specified in its Charter) Delaware 333-171670 27-4404514 (State or Other Jurisdiction of Incorporation) (Commission File Numbers) (IRS Employer Identification No.) Fixed Income Client Solutions LLC 214 N. Tryon Street, Suite 2636 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) Telephone number, including area code (877) 421-7858 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 9 - Financial Statements and Exhibits Item 9.01(d)Exhibits. The following are filed as Exhibits to this Report. Exhibit 5.1 Opinion of Chapman and Cutler LLP with respect to legality of the Trust Certificates. Exhibit 8.1 Opinion of Chapman and Cutler LLP with respect to tax matters. -2- Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Fixed Income Client Solutions LLC By: /s/James Whang Name: James Whang Title: Treasurer April 20, 2012 Exhibit Index Exhibit No. Description Exhibit 5.1 Opinion of Chapman and Cutler LLP with respect to legality of the Trust Certificates. Exhibit 8.1 Opinion of Chapman and Cutler LLP with respect to tax matters.
